internal_revenue_service number release date index number ------------------------------------------ ------------------------------------------------------ ----------------------------------- ------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b1 plr-115977-08 date october legend x --------------------------------------------------- ------------------------------------------ y ----------------------- ---------------------------------------------------- date date date date state state year year year ----------------------- ----------------------- ----------------------- ------------------ ---------- ------------- ------- ------- ------- dear --------------- plr-115977-08 this letter responds to a request dated date written on behalf of x requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make a late qualified_subchapter_s_subsidiary qsub election under sec_1_1361-3 and for relief under sec_1362 for inadvertent s_corporation and qsub terminations facts based on the information submitted and representations made within the relevant facts are as follows on date x was organized as a state corporation and made a timely election to be an s_corporation for federal tax purposes on date x acquired the stock of y a state corporation at the time of the acquisition x intended to make the election provided for under sec_338 of the internal_revenue_code to treat the acquisition of y stock as an acquisition of y’s assets and in addition to treat y as an entity disregarded from x for federal tax purposes x timely filed the election provided for under sec_338 that election was effective on date however x was mistakenly advised by a qualified_tax professional that no qsub election was required for y to be treated as disregarded from x for federal tax purposes therefore no such qsub election was made from year through year x filed returns consistent with its belief that y was disregarded from x for federal tax purposes on date the owners of x sold all of their stock in x to various individuals and s_corporations later in year x for the first time realized that y was not in fact disregarded from x for federal tax purposes because it had failed to timely file a qsub election for y effective on date and that in addition the sale of x stock on date had the effect of terminating x’s s_corporation_election x represents that it did not know at the time that the transfer of x stock to the s_corporations on date would have the effect of terminating x’s status as an s_corporation and had it known so it would have structured the transaction to avoid terminating x x now requests rulings granting it permission to make a late qsub election for y effective date as well as relief from the subsequent terminations of x and y as an s_corporation and qsub respectively attributable to the sale of x stock to the ineligible s_corporation shareholders on date x represents that it has acted reasonably and in good_faith that granting relief will not prejudice the interests of the government and that it is not using hindsight in making the qsub election law and analysis sec_301_9100-1 gives the commissioner discretion to grant reasonable extensions of time to make regulatory elections under the rules of sec_301_9100-2 and plr-115977-08 under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a regulation published in the federal_register sec_301_9100-3 sets forth the standards that the commissioner uses to determine whether to grant a discretionary extension of time these standards indicate that the commissioner should grant relief when the taxpayer provides evidence proving to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than class of stock sec_1362 provides in general that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1361 defines the term qualified_subchapter_s_subsidiary as a domestic_corporation that is not an ineligible_corporation if percent of the stock of the corporation is owned by the s_corporation and the s_corporation elects to treat the corporation as a qsub sec_1361 provides that a qsub shall not be treated as a separate corporation and all assets liabilities and items of income deduction and credit of a qsub shall be treated as assets liabilities and such items as the case may be of the s_corporation sec_1_1361-3 of the income_tax regulations prescribes the time and manner for making an election to be classified as a qsub sec_1_1361-3 provides that an election to treat an eligible subsidiary as a qsub may be effective up to two months and days prior to the date the election is filed or not more than plr-115977-08 months after the election is filed the proper form for making the election is form_8869 qualified_subchapter_s_subsidiary sec_1362 provides that if an election under sec_1362 sec_1361 or sec_1361 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under sec_1362 or sec_1362 sec_1361 or sec_1361 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation for which the election was made or the termination occurred is a small_business_corporation or a qualified_subchapter_s_subsidiary as the case may be or b to acquire the required shareholder consents and the corporation for which the election was made or the termination occurred and each person who was a shareholder in such corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of such corporation as an s_corporation or a qualified_subchapter_s_subsidiary as the case may be as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination such corporation shall be treated as an s_corporation or a qualified_subchapter_s_subsidiary as the case may be during the period specified by the secretary sec_1_1362-4 of the income_tax regulations provides that for purposes of sec_1_1362-4 the determination of whether a termination was inadvertent is made by the commissioner the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should determine that the termination was inadvertent the fact that the terminating event was not reasonably within the control of the corporation and was not part of a plan to terminate the election or the fact that the event took place without the knowledge of the corporation notwithstanding its due diligence to safeguard itself against such an event tends to establish that the termination was inadvertent sec_1_1362-4 provides that the commissioner may require any adjustments that are appropriate in general the adjustments required should be consistent with the treatment of the corporation as an s_corporation during the period specified by the commissioner conclusion based solely on the facts submitted and representations made we conclude that y has satisfied the requirements of sec_301_9100-1 and sec_301_9100-3 as a result x is granted an extension of time of days from the date of this letter to make an election plr-115977-08 under sec_1_1361-3 to treat y as a qsub within the meaning of sec_1361 effective on date pursuant to sec_1_1361-4 the deemed liquidation of y into x is treated as occurring immediately after the deemed purchase of y’s assets on date we further conclude that x’s s_corporation_election terminated on date but that the termination was inadvertent within the meaning of sec_1362 as a result x is treated as continuing to be an s_corporation within the meaning of sec_1361 from date forward provided that x's s_corporation_election is not otherwise terminated under sec_1362 additionally we conclude that y's qsub election terminated on date but that the termination was inadvertent within the meaning of sec_1362 accordingly y will be treated as continuing to be a qsub from date forward provided that y’s qsub election is not otherwise terminated except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter will be sent to your authorized representative sincerely william p o’shea william p o’shea associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
